EHRLICH, Justice,
specially concurring.
I concur with the Court’s decision, although considering the seriousness of the offense, a knowing misrepresentation, the probable consequences of which were clearly foreseeable to the respondent, and the severity of the resulting injury to others, I think that perhaps the one-year suspension recommended by the Bar is the proper discipline, all things considered.
At the end of respondent’s period of suspension, it will be necessary for him to establish rehabilitation before being readmitted to the practice of law. When a lawyer causes another to sustain substantial losses as a result of intentional misconduct, I believe that part and parcel of rehabilitation is a feasible, practical plan for the repayment of such losses. If the lawyer is truly deserving of the privilege of reentering the ranks of the practicing attorney, he ought to be willing to make whole the damage that his misconduct has caused others. Because of the enormity of the loss sustained here, respondent ought to be given a reasonable period of time within which to make good such losses.
OVERTON, J., concurs.